Case 2:19-cr-00126 Document 33 Filed 08/13/19 Page 1 of 1 PagelD #: 89

UNITED STATES OF AMERICA,

V.

JOHN EDWARD ROACH, II

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON DIVISION

 

 

 

 

 

 

 

 

CRIMINAL ACTION NO, 2:19-cr-00126

WRITTEN PLEA OF GUILTY

In the presence of Mark S. Plants, my counsel, who has fully explained the charge

contained in the Indictment against me, and having received a copy of the Indictment before being

called upon to plead, I hereby plead guilty to the charge contained in the single-count Indictment.

DATE:

 

 

 

 

WITNESS:

   

 

COUNSEL FOR DEFENDANT

 

 
